AMENDMENT TO THE AMENDED AND RESTATED SERVICING AGREEMENT THIS AMENDMENT to the Amended and Restated Servicing Agreement (the “Agreement”) between Calvert Investment Services, Inc., a Delaware corporation (“CIS”), and Calvert Variable Products, Inc. , a Maryland corporation (“Fund”) dated as of November 1, 2012 is effective as of the April30,2013. Terms used herein and not otherwise defined have the meaning assigned thereto in the Agreement. CIS and Fund agree to amend the Agreement as follows: 1.
